Per Curiam.
—It appears from the evidence contained m this return that the relator was sick and weak from injuries which he had received during the discharge of his duty, and while upon his x>pst he became exhausted and completely fagged out and took a single drink of whiskey to keep himself on his feet.
This single drink apxiarently had a more than ordinary efhet in consequence of his weakened condition (confirmed by the testimony of the surgeon). Hence the apparent intoxication which was testified to by the witnesses. This single act cannot be held because of its unexpected result, to have been ■conduct unbecoming an officer. In a case of this description the intent and Xiurpose of the act must necessarily be strongly characterized by the xirevious record of the officer charged. It is not to be presumed that an officer of such .a splendid record as the relator in regard to life saving would deliberately falsify on a charge like that presented against him.
The proceedings of the commissioners should be reversed and the relator reinstated.